Citation Nr: 0633647	
Decision Date: 10/31/06    Archive Date: 11/14/06	

DOCKET NO.  04-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a March 1, 
1973 rating decision to the extent that rating decision 
failed to grant service connection and a 10 percent 
evaluation for left lower chest muscle damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  In a rating decision of March 1, 1973, of which the 
veteran was notified, and with which he voiced no 
disagreement, the RO granted service connection and a 
noncompensable evaluation for a scar of the lower left chest 
as the residual of a shell fragment wound, but did not grant 
service connection and a 10 percent evaluation for left lower 
chest muscle damage.  

2.  The rating decision of March 1, 1973, which granted 
service connection and a noncompensable evaluation for a scar 
of the lower left chest as the residual of a shell fragment 
wound, but did not grant service connection and a 10 percent 
evaluation for left lower chest muscle damage, was adequately 
supported by and consistent with the evidence then of record.  


CONCLUSION OF LAW

The rating decision of March 1, 1973, which granted service 
connection and a noncompensable evaluation for a scar of the 
lower left chest as the residual of a shell fragment wound, 
but did not grant service connection and a 10 percent 
evaluation for left lower chest muscle damage, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
However, as to issues involving clear and unmistakable error, 
the VCAA is not for application.  See Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Parker v. Principi, 
15 Vet. App. 407 (2002).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA medical 
records; VA examination reports; and various private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to his claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case alleges clear and unmistakable error 
in a March 1, 1973 rating decision, to the extent that rating 
decision failed to grant service connection and a separate 
10 percent evaluation for left lower chest muscle damage.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

The Board notes that, under 38 C.F.R. §§ 3.104(a) and 
3.105(a) (2005) taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2005).  Under 38 C.F.R. § 3.105(a), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The United States Court of Appeals for 
Veterans Claims (Court) has provided the following guidance 
with regard to a claim of clear and unmistakable error:  

In order for there to be a valid claim of 
clear and unmistakable error, there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied; the claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words clear and unmistakable error are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was clear and 
unmistakable error must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 
38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. 314 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other 
decisions, the Court has emphasized that merely to aver that 
there was clear and unmistakable error in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

In the present case, at the time of the March 1, 1973 rating 
decision which granted service connection and a 
noncompensable evaluation for a shell fragment wound scar of 
the lower left chest, there were of record the veteran's 
service medical records, and a VA medical examination.  Those 
service medical records showed that, on April 24, 1968, while 
in service, the veteran sustained a shrapnel wound to his 
left lower chest during the course of a rocket attack.  At 
the time of a physical examination conducted shortly 
thereafter, the veteran's lungs were described as clear to 
auscultation and percussion.  Radiographic studies of his 
chest were within normal limits, and there was no evidence of 
any artery or nerve involvement.  The veteran's wound was 
subsequently debrided under local anesthesia, and he was 
returned to duty on May 9, 1968.  On service separation 
examination in January 1969, it was noted that the veteran 
had sustained a shrapnel wound to his left chest in 1968.  
Reportedly, the shrapnel in question did not enter the 
veteran's lung, but "apparently" perforated the chest wall.  
Complaints at the time of separation consisted of irritation 
in the area of the shrapnel wound with changes in the 
weather.  Reportedly, deep breathing caused no problem.  On 
physical examination, there was noted a 6-centimeter scar in 
the area of the veteran's left lower chest along the 
midaxillary line.  The veteran's lungs were clear, and a 
chest X-ray was within normal limits.  The pertinent 
diagnosis noted was shrapnel wound of the left chest.  

On VA medical examination in February 1973, the veteran 
described his general health as "very good," with no current 
complaints.  However, when further questioned, the veteran 
complained of "intermittent" pain in the area of his left 
chest scar.  Physical examination revealed a well-healed 
transverse scar in the left lower chest along the anterior 
axillary line measuring 6.5 by .5 centimeters.  Noted at the 
time was that the scar in question was nontender and 
nonkeloidal, and that there was no loss of underlying muscle.  
The pertinent diagnosis noted was asymptomatic scar of the 
lower left chest.  

Based on the aforementioned, and as noted above, the RO, in a 
rating decision of March 1, 1973, granted service connection 
(and a noncompensable evaluation) for a scar of the lower 
left chest as the residual of a shell fragment wound.  The 
veteran was subsequently notified of that decision, and 
voiced no disagreement therewith.  

In a subsequent rating decision of February 1990, the 
veteran's previously noncompensable evaluation for a shell 
fragment wound scar of the lower left chest was increased to 
10 percent.  

In a rating decision of August 2001, the RO determined that 
there was no clear and unmistakable error and, therefore, no 
need for revision of the March 1, 1973 decision which granted 
service connection (and a noncompensable evaluation) for a 
scar as the residual of a shrapnel wound, effective from 
November 28, 1972.  That same rating decision granted service 
connection (and a noncompensable evaluation) for left lower 
chest muscle damage under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5321.  

Pursuant to those laws and regulations in effect at the time 
of the March 1, 1973 rating decision, a slight (i.e., 
insignificant) disability of the muscles was one resulting 
from a simple wound of the muscle, without debridement, 
infection, or effects of laceration.  A service department 
record of the wound would show only slight severity, and 
relatively brief treatment with a return to duty.  Healing 
would have taken place with good functional results, with no 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals.  Objective findings would be 
consistent with a minimal scar, and slight, if any, evidence 
of fascial defect or atrophy or impaired tonus.  There would 
be no significant impairment of function, and no retained 
metallic fragments.  

By contrast, a moderate muscle disability would be one 
resulting from a through-and-through or deep-penetrating 
wound of relatively short track resulting from a single 
bullet or small shell or shrapnel fragment considered to be 
of at least moderate degree, and lacking the explosive effect 
of a high velocity missile or residuals of debridement or 
prolonged infection.  Service department records would 
provide sufficient evidence of hospitalization in service for 
treatment of the wound, and there would be a record in the 
file of consistent complaints from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds, in particular, fatigue and fatigue-pain following 
moderate use affecting the particular functions controlled by 
the injured muscles.  Objective findings would consist of 
linear entrance and (if present) exit scars which were 
relatively small and so situated as to indicate a relatively 
short track of the missile through muscle tissue, producing 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, in conjunction with definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56 
(effective prior to July 3, 1997).  

In like manner, a noncompensable evaluation would be 
warranted where there was demonstrated evidence of no more 
than a slight injury to Muscle Group XXI, i.e., the muscles 
of respiration or thoracic muscle group.  A 10 percent 
evaluation would be indicated only where there was evidence 
of a moderate injury to that same muscle group.  38 C.F.R. 
§ 4.73 and Part 4, Diagnostic Code 5321.

The veteran argues that, at the time of the March 1, 1973 
rating decision, there was of record sufficient evidence to 
warrant a grant of service connection (and 10 percent 
evaluation) for muscle damage to his left lower chest.  
However, and as noted above, at the time of that rating 
decision, the clear weight of the evidence was to the effect 
that the veteran had suffered a relatively insignificant 
injury.  While at the time of the veteran's injury, his wound 
was admittedly debrided, that debridement took place under 
local anesthesia.  There was no evidence of any artery or 
nerve involvement, and the veteran's lungs were clear to 
auscultation and percussion.  Significantly, the veteran 
returned to duty on May 9, 1968, only 15 days following his 
injury.  As of the time of a VA medical examination in 
February 1973, the veteran exhibited only a nontender and 
nonkeloidal scar.  Moreover, there was no evidence of any 
loss of underlying muscle tissue.  Under the circumstances, 
the RO was clearly within the bounds of "rating judgment" 
when it granted service connection only for the residuals of 
a shell fragment wound scar, and not for damage to the 
veteran's left lower chest muscle.  See Porter v. Brown, 
5 Vet. App. 233 (1993); see also Kornberg v. Brown, 
4 Vet. App. 399 (1993).  Accordingly, the rating decision of 
March 1, 1973 was not clearly and unmistakably erroneous.  

In reaching this determination, the Board has given due 
consideration to a February 2001 report of radiographic 
studies of the veteran's chest, as well as to a July 2002 
statement of a private medical consultant.  However, neither 
of those pieces of evidence was of record at the time of the 
March 1, 1973 rating decision in question.  Accordingly, 
while informative, those pieces of evidence may not be 
considered in the context of a claim of clear and 
unmistakable error.  






ORDER

There was no clear and unmistakable error in a March 1, 1973 
rating decision, to the extent that rating decision failed to 
grant service connection and a 10 percent evaluation for left 
lower chest muscle damage.  



	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


